                             EXHIBIT 17

                                                                   PLAINTIFF'S




                                                                                 exhibitsticker.com
                                                                     EXHIBIT

                                                                 SC-EOJ-0200




    DEPOSITS OF VERMICULITE AND OTHER MINERALS IN
      THE RAINY CREEK DISTRICT, NEAR LIBBY, MONT.


                    By J. T. PAEDEE and E. S. LARSEN


                                      SUMMARY

       The deposits described are in an easily accessible area about 7 miles north-
    east of Libby, Mont. They occur in a stock of alkaline rocks that is intrusive
    into argillite and quartzite of the Algonkian Belt series. About two-thirds of
    the stock consists of a coarse-grained pyroxenite that ranges from nearly un-
    mixed pyroxene to nearly unmixed biotite or its alteration product vermiculite
    and generally contains an unusual amount (7 to 10 per cent) of fluorine-rich
    apatite. In addition, the analysis of a representative sample shows the pres-
    ence of more vanadium (0.12 per cent VaOs) than occurs in igneous rocks
    generally.
       The remainder of the stock is coarse-grained syenite composed chiefly of
    intergrown potash and soda feldspars (microcline microperthite) and altered
    nepheline syenite composed chiefly of microperthite and nests of secondary
    muscovite. Near the main igneous body is a dike of fresh nepheline syenite.
       Widespread and unusual changes in the stock have been caused by hydro-
    thermal action. The principal minerals thus produced are white mica, aegirite
    and aegirite-diopside (both locally vanadiferous), vermiculite, and fibrous
    amphiboles. Locally titanite and feldspars are developed and also veins con-
    taining a variety of minerals.
       A large body of the vermiculite is being developed commercially by the
    Zonolite Co. In addition several smaller bodies are being explored by the
    Vermiculite & Asbestos) Co., and in some of these bodies the mineral makes up
    from 30 to 84 per cent of the pyroxenite country rock. Vermiculite is com-
    paratively new to commerce. It is a micalike mineral containing a large
    amount of water. Upon being heated it expands enormously and assumes
    golden or silvery lusters. The expanded material is so light that it floats on
    water. It appears to have a low heat conductivity and to resist high tempera-
    ture. The Zonolite Co. reports 1,500,000 pounds mined and sold under the
    trade name " Zonolite." The uses of zonolite include fireproof roofing, wall
    board, and similar material, packing- for refrigerators, sound-deadening plas-
    ters, boiler covering, electrical insulation, and wall-paper decoration.
       On the spur north of Kearney Creek much, of the pyroxene of the large
    pyroxenite body has been altered to amphibole of a fibrous habit that is known
    commercially as amphibole asbestos. Bodies of a clikelike form 14 feet or less
    in.width consist of nearly unmixed amphibole asbestos (near tremolite), and
    in several places this substance composes from 50 to 75 per cent of the country
    rock. A small amount has been mined for experimental purposes, but no com-
    mercial production is reported. The material near the surface is rather easily
                                                                             17

Case 2:17-cv-00063-D Document 63-17 Filed 05/21/19 Page 1 of 14
      18
      separated or flberized. The fibers are weak and inelastic, but they compose a
      fluffy mass .that to all appearances is similar to the ordinary run of amphibole
      mass fiber.
         The syenite body contains large masses of nearly unmixed alkaline feldspar,
      but whether its quality is such as is required in the ceramic or other industries
      has not been determined.
         Veins that occur in the pyroxenite mass contain in addition to quartz
      chalcopyrite, galena, sphalerite, fluorite, strontianite, celestite, aegirite, aegirite-
      diopside, and other minerals. Samples of the aegirites showed the presence,
      respectively, of nearly 4 per cent and nearly 3 per cent of vanadium oxide
      (VzOa). A sample of a part of one vein contained about 2 per cent of copper.

                                     INTRODUCTION

        The deposits described herein have been visited by the writers at
      different times between 1911 and 192T. During the earlier part of
      that period quartz lodes along Rainy Creek were being developed
      by B. M. Thomas, since deceased, whom the writers hold in grateful
      recollection for aid and courtesies extended to them in the field. The
      specimens collected at that time included several unusual, and inter-
      esting kinds of rocks and minerals. Analyses of some of them in
      the laboratory of the United States Geological Survey showed,
      among other things, the presence of considerable vanadium, on which
      a report was published.1 After the death of Mr. Thomas several
      years ago development work ceased for a time. During the World
      War the demand for steel-hardening metals directed the attention of
      E. N. Alley, of Libby, to the area as a possible source of vanadium.
      While searching a small tunnel for ores of that metal he observed
      that the flakes of a coarse micalike mineral in the walls swelled enor-
      mously when heated by the flame of his candle. The flaky mineral
      proved to be vermiculite, and further examination showed it to be
      present in great quantities. Since then Mr. Alley and others, incor-
      porated as the Zonolite Co., have developed this unique deposit and
      built a plant at Libby to convert the crude vermiculite into the prod-
      uct which they call " zonolite." More recently several companies have
      been formed to exploit other deposits in the same area.
                                       GEOGRAPHY

         The area under consideration is the lower part of the basin of
      Rainy Creek, about 7 miles northeast of Libby, Mont. (See pi. 1.)
      It is easily reached from the main automobile highway along the
      north bank of the Kootenai River by a short branch road up Rainy
      Creek. The Great Northern Railway approaches within 2 miles, but
      it lies on the opposite bank of the river. A few miles below Rainy
        1 Larsen, E. S., and Hunt, W. F., Two vanadiferous aegirites from Libby, Mont.: Am.
      Jour. Sci., 4th ser., vol. 36, pp. 289-296, 1913.


Case 2:17-cv-00063-D Document 63-17 Filed 05/21/19 Page 2 of 14
U. 8. GEOLOGICAL SURVEY                                    BULLETIN 805    PLATE 1

                            T. 31 N.,   R. 30 W..
                                                                                     EXPLANATION




                                                                 2 Miles

                           Contour interval IOO feet
                             Datum mean sea level
     GEOLOGIC MAP OF THE RAINY CREEK DISTRICT, T. 31 N., R. 30 W., MONTANA


        Case 2:17-cv-00063-D Document 63-17 Filed 05/21/19 Page 3 of 14
               VERMICULITE IN RAINY CREEK DISTRICT, MONT.                         19

    Creek, however, a logging railroad crosses to the north bank. The
    name Rainy Creek, is said to be a corruption of Rennie Creek, the
    stream having originally been named after a prospector, John
    Rennie, who explored its basin about 40 years ago.
       For a mile above its mouth the valley of Rainy Creek is narrow
    and steep-sided. Farther up it is wider and its bordering slopes
    gentle. This upper stretch, together with several small branch val-
    leys, forms a basinlike depression surrounded by mountains 1,000
    feet or more high. Within it the local relief ranges from 500 to
    1,000 feet. The altitude at the mouth of Rainy Creek is somewhat
    less than 2,100 feet, and the ridges surrounding the basin reach 4,500
    feet or more.
                                  GEOLOGY
                                    BELT SERIES

       The Rainy Creek basin is underlain chiefly by argillite and quartz-
    ite that apparently are the equivalents of the rocks exposed along the
    Kootenai River west of Libby described by Calkins 2 as follows:
    Summary of section in gorge of Kootenai River between Troy and Libby, Mont.
                                                                         Feet
          Argillite, greenish gray and dark blue, finely laminated, not
            continuously exposed______________________ 4,300
          Quartzite and indurated sandstone and shale, reddish purple
            and green____              _ _________________ 1, 250
          Argillite grading into sericitic quartzite, mainly green, but
            with purple strata interbedded _______________ 1,400
          Argillite, siliceous, greenish gray, in part somewhat calca-
            reous and weathering to a yellow color; dip flat, about__ 1,000
          Limestone, cream-colored, weathering somewhat yellow, with
            some partings of green argillite, exposed near Kootenai -
            Falls _______________________________                          30
          Shale, indurated, and shaly limestone and quartzite, purple
            and gray-green, with some calcareous bands_______ 600
          Argillite, mostly greenish gray, weathering yellow as if cal-
            careous, sun-cracked and ripple-marked__ _                  3,200
          Argillite, purple___________ _______ _                            5
          Argillite, gray-green         __       ______                   100
                                                                        11,885
       No detailed examination of these rocks was made in the Rainy
    Creek area, but in general they exhibit moderately steep dips and
    open folds that trend northwestward. Near the borders of the intru-
    sive stock described farther on the argillite is altered to a faintly
    banded hornstone; elsewhere the rocks show the effects of regional
    metamorphism only. They doubtless belong to the Algonkian Belt
    series.                                    ,»- . !">,'.




     3 Calkins, F. C., A geological reconnaissance in northern Idaho and northwestern
    Montana: U. S. Geol. Survey Bull. 384, p. 76, 1909.
Case 2:17-cv-00063-D Document 63-17 Filed 05/21/19 Page 4 of 14
      20      CONTRIBUTIONS TO ECONOMIC GEOLOGY, 1928, PART I

                                         PORPHYRY

         Small dikes of a rather dark gray rock that is classified as quartz
      latite porphyry are apparently the oldest intrusive rocks present.
      They penetrate the Belt series in many places, but none were seen
      cutting the other igneous rocks. They consist of phenocrysts of white
      feldspar (plagioclase) in a fine-grained groundmass made up of
      quartz, feldspars (orthoclase, plagioclase), and alteration products,
      including epidote, sericite, chlorite, calcite, and biotite.
                                     INTRUSIVE STOCK

        A stock of alkaline rocks intrusive into the Belt series underlies
      an area of about 6 square miles in the basin of Eainy Creek. (See
      pi. 1.) It is composed of pyroxenite and syenite and their alteration
      products; the pyroxenite is the older of the two. These rocks, espe-
      cially the pyroxenite, are much less resistant to weathering and ero-
      sion than the surrounding Belt rocks, and a basin has, therefore,
      developed in them.
        Pyrox&nite. A coarse-grained pyroxenite composes about two-
      thirds of the stock. It is a soft dark-green rock that forms the
      gentler slopes and offers few natural outcrops. In most places the
      rock is so friable that it can be crushed to a sand by squeezing in the
      hand. In mining operations holes for blasting commonly can be
      made in this rock with an ordinary auger.
         In mineral composition the rock ranges from .nearly unmixed
      pyroxene to nearly unmixed biotite or its alteration product vermi-
      culite. Apatite high in fluorine commonly makes up 7 to 10 per cent
      of the rock, which therefore is the richest in apatite among all the
      large bodies of rock known to the writers. Feldspar (microcline
      microperthite) occurs in amounts as much as 15 per cent of the mass.
      The accessory minerals are chiefly magnetite (or ilmenite) with
      rarely titanite and garnet.
         £s shown by the analysis of a representative sample taken from
      a tunnel on the Napoleon claim, the pyroxenite is composed chiefly
      of the silicates of iron, calcium, and magnesium. The rock contains
      proportionately less silica and magnesia and more iron and lime than
      most pyroxenites. It is high in phosphorus and fluorine; these ele-
      ments together with much of the excess of lime are contained in
      the apatite previously mentioned. An unusually interesting feature
      is the presence of a noteworthy amount of vanadium.3 The complete
      analysis follows:
       3 Larsen, E. S., and Hunt, W. F., op cit, p. 293.




Case 2:17-cv-00063-D Document 63-17 Filed 05/21/19 Page 5 of 14
                VERMICULITE IN RAINY CREEK DISTRICT, MONT.                            21

                    Analysis of pyroxenite from Rainy Creek, Mont.
    [Analyzed by George Steiger in the laboratory of the U. S. Geological Survey. Nickel
         not tested for. Specific gravity, 3.417, measured on a full-sized hand specimen]
                           cent                                               Per cent
                          57.47
    SiO________________. 37. 47                COa- ___________ -  ________ 0. 36
                                ?, 86                             _ ____ _ 4.33
                                 1 77          S ____ _ ___ - _ _____ .           .04
    FeO________________________ 7,83           F _____ ____ .                     .36
    MgOl________________. 10.12  0 1?,                            ____ __          .12
    CaO________________ 21.      1.68
                                   68          MnO~      __ ___ .     _____ -      . 16
    Na=0_______________________   .47          BaO _______ _ _______ .             .06
    K=0_______________            ,93          SrO ______________ . ______ _      .14
    H-O-______________.           .27                                             100.77
    H*O+______________            .73          Less 0 ___________ . ___ __           .02
    TiOs_____________.           1.07
    ZrO"_____ _ _________ None. Jone.                                             100. 75
       Syenite. About one-third of the Rainy Creek stock consists of
    syenite, the main body of which occupies an area of about 2 square
    miles in the southwestern part. In addition many small bodies of
    syenite cut the pyroxenite, only the larger of which are indicated
    on the map. Much of the syenite is variable in texture, and the
    mass is probably made up of several separate but related intrusive
    bodies.
       The rock of the main body is medium to coarse grained, nearly
    white where fresh but iron stained on weathered surfaces. It is
    composed chiefly of intergrown potash and soda feldspars (micro-
    line microperthite), with about 15 per cent of secondary muscovite in
    coarse plates. Accessory and secondary minerals, which as a rule
    are present in small amounts, include dark hornblende, fluorite, apa-
    tite, titanite, rutile, biotite, and garnet.
       The dikelike body that projects into the ridge north of Kearney
    Creek is a medium-grained greenish-gray to nearly white rock with
    numerous streaks and bunches of a darker color. It is also made up
    chiefly of microperthite. The darker parts are rich in pyroxene and
    titanite. A dike of syenite at the northern extremity of the stock
    is opened for nearly 100 feet by a tunnel. This rock is giant grained
    and composed mostly of intergrown potash and soda feldspars
     (perthite) cut by very numerous veinlets of green pyroxene (diop-
    sidic aegirite).                             ^ /}
       South of the stock in the Belt rocks, on the ridge north, of Thomas
    Creek, is a small dike of nepheline syenite. This rock varies irregu-
    larly from fine to coarse grained, and the coarser grains have diam-
    eters as great as 7 inches. It is composed chiefly of the soda feldspar
    albite, the closely related mineral nepheline, and the potash feldspar
    microcline in nearly equal amounts. In addition there are small
    amounts of aegirite, apatite, and magnetite and secondary fluorite

Case 2:17-cv-00063-D Document 63-17 Filed 05/21/19 Page 6 of 14
      22       CONTRIBUTIONS TO ECONOMIC GEOLOGY, 1928, PART I

      and zeolites. In the hand specimen the rock is seen to consist mainly
      of white feldspar. The nepheline occurs in crystals several inches
      across, which on account of their brown tint and greasy luster
      show plainly in contrast with the porcelain-like feldspar.
                               GRANITE AND MONZONITE

        A few small dikes of nearly white granite cut the Belt rocks, and
      one such dike a few inches wide was observed to penetrate the
      syenite. The rock is composed mainly of feldspar and quartz with
      small amounts of pyroxene, apatite, titanite, fluorite, and magnetite.
      On.the Ada claim a small dike that cuts the pyroxenite shows small
      porphyritic crystals of feldspar and green hornblende in a fine
      groundmass. It is to be classified as quartz monzonite porphyry.
                          HYDBOTHEBMAL METAMOBPHISM

         Changes in the stock by the action of hot solutions have been so
      widespread and so unusual in character as to deserve special notice.
      The principal minerals produced by these changes are white mica,
      aegirite, aegirite-diopside (both locally vanadiferous), vermiculite,
      and fibrous amphiboles. Locally titanite and feldspars are de-
      veloped, and also quartz veins containing chalcopyrite, pyrite, galena,
      sphalerite, strontianite, and other minerals. In the following pages
      the present or prospective economic value of several of the minerals
      is discussed.
                                 MINERAL. DEPOSITS
                                        VEBMICTJLITE

        Character. The vermiculites are micalike minerals that give off
      much water when heated and therefore exhibit the physical character
      of exfoliation. Some lands are described as slowly opening out into
      long wormlike threads, hence the group name. Dana 4 lists more
      than a dozen varieties of vermiculite from different places. The
      variety from West Chester, Pa., called jefferisite resembles the ver-
      miculite from Rainy Creek more closely perhaps than any of the
      others. Dana describes* it as occurring
      in broad crystals or crystalline plates. Surface of plates often triangularly
      marked by the crossing of lines at angles of 60° and 120°. Cleavage: Basal,
      eminent. Flexible, almost brittle. H.=1.5. G.=2.30. Luster pearly on cleav-
      age surface. Color dark yellowish brown and brownish yellow; light yellow
      by transmitted light; also greenish yellow.
        General occurrence. Vermiculite is a constituent of some altered
      igneous rocks, and it generally occurs mixed with other minerals and
        * Dana, 3. D., The system of mineralogy, Descriptive mineralogy, 6th ed., pp. 664-668,
      New York, John Wiley & Sons, 1909,

Case 2:17-cv-00063-D Document 63-17 Filed 05/21/19 Page 7 of 14
                 VEEMICULITE IN RAItfY CREEK DISTRICT, MONT.                                 23

   thus distributed through the rock mass. In a few places, however, it
   is found in almost clean or immixecl bodies large enough to mine.
   Bodies that have a dikelike form and range from 1 to 6 feet in width
   are reported from North Carolina. So far as known no commercial
   use has been made of them. A deposit in Chaffee County, Colo., is
   described by Sterrett 6 as follows:
      A hydrated form of biotite mica found about 5 miles southeastward of
   Hecla, in the Turret mining district, has been used in the industries during the
   last few years. The material is mined and handled under the name of tung
   ash by the Denver Mining & Manufacturing Co. By calcining the mica as it
   comes from the mines and then crushing and sizing, a ground product with
   a rich golden-bronze to silver color and metallic luster is obtained. This is
   suitable for various decorative purposes. Because of the expansion and
   exfoliation the mica undergoes when calcined a little of the crude product will
   make a large quantity of the calcined product. The finished tung ash is light,
   and a small quantity will spread over a large surface.
      According to Mr. W. W. Kirby, secretary of the company, the mica is found
   in veins that lie between gray granite and hard black schist and that reach
   in places a thickness of 4 feet. It occurs in shoots about 40 feet long, very
   much like ores in metalliferous veins, and forms solid masses of crystals, the
   largest 2 or 3 inches in diameter, bunched! together at different angles. In
   the parts between the ore shoots a similar variety of mica forms about 50
   per cent of the filling. The mica is greenish to brownish black. The folia
   are flexible and inelastic. When heated they swell and exfoliate vary much
   like vermiculite. The laminae of the calcined product are sufficiently separated
   and brittle to break down into a fine scaly product, which exhibits the colors
   and luster already mentioned.
     Deposits of vermiculite in the Turret district, 14 miles north of
   Salida, 9 miles-from lola, Gunnison County, and at Westcliffe, Custer
   County, Colo., are described briefly by Alderson.8 The largest of
   these deposits, the one at Westcliffe, has a maximum width of more
   than 13 feet and is more than 30 feet long.
      Occurrence in the Rcdny Creek district. A. body of vermiculite in
   the Rainy Creek district that is being developed by the Zonolite Co.
   on the spur north of Kearney Creek is much larger than any deposit
   heretofore known. It presents no natural exposures, but its outcrop
   and the slopes below are mantled with a yielding slippery soil com-
   posed chiefly of micalike flakes. As incompletely shown by the work-
   ings so far made, this body appears to be of dikelike form and at
   least 100 feet wide and 1,000 feet long. It extends to a depth of
   more than 100 feet, its lower limit not being shown. Several smaller
   bodies of vermiculite occur in the ground of the Vermiculite &
   Asbestos Co. an the northwest slope of the same spur. There a
      G Sterrett, D. B., Mica deposits of the United States: U. S. Geol. Survey Bull. 740, p. 50,
    1923.
      6 Alderson, V. C., Jefferisite, Colorado School of Mines, no date. ^; ,



Case 2:17-cv-00063-D Document 63-17 Filed 05/21/19 Page 8 of 14
      24      CONTRIBUTIONS TO ECONOMIC GEOLOGY, 1928, PART I

      tunnel penetrates six bodies that range from 1 to 4 feet in width.
      They are of flat lenslike or tabular form, and most of them are defi-
      nitely separated from the wall rock by fault or slip planes. Incom-
      plete exposures of several other similar bodies are made by smaller
      workings.
         The vermiculite is an alteration product of biotite and locally
      is one of the main constituents of the pyroxenite mass. In open
      cuts. and tunnels that are scattered over the upper part of the
      spur north of Kearney Creek it appears generally to make up 30 per
      cent or more of the rock. Samples representing areas of several
      square feet at different places in the workings of the Vermiculite
      & Asbestos Co. contained from 30 to 84 per cent of vermiculite.
      Apparently there is a huge amount of such mixed material.
         No analyses showing the chemical composition of the vermiculite
      from Rainy Creek are available. Specimens from different places
      described by Dana 7 are all hydrated silicates of magnesium and alu-
      minum containing more or less iron.
         Production and uses. As an economic product vermiculite is com-
      paratively new. An unknown but probably small amount has been
      mined in Colorado. In the Rainy Creek area near Libby, Mont., the
      Zonolite Co. reports 1,500,000 pounds mined and converted into the
      heat-expanded product zonolite and 100 tons sold in the crude form.
      Prices range from $10 or less a ton for the crude vermiculite to $20
      or more a ton for zonolite. The most striking features of the ver-
      miculite from Rainy Creek are its properties of expanding enor-
      mously when heated and at the same time assuming golden or silvery
      lusters. The expanded material floats on water and is'nearly as light
      as cork. It appears to have a very low heat conductivity and to be
      capable of resisting high temperature. These qualities at once sug-
      gest it to be useful for heat and cold insulation and similar purposes.
      Uses reported by the Zonolite Co. include fireproof roofing, plaster,
      and wall board, packing for safes and refrigerators, acoustic and
      sound-deadening plasters, pipe and boiler covering, electrical insula-
      tion, and wall-paper decoration.
                                     FIBROUS AMPHIBOLES

         Locally the pyroxene (diopside) of the large pyroxenite mass has
      been changed by hydrothermal metamorphism to an amphibole of
      fibrous habit, related to tremolite. The minerals known commer-
      cially as amphibole asbestos are more or less useful, their value
      depending on their quality and the relative location of the deposits.
      Amphibole asbestos is found in many places in the Appalachian and
       » Dana, J. D., op. cit., p. 665.


Case 2:17-cv-00063-D Document 63-17 Filed 05/21/19 Page 9 of 14
                                     IS RAINY GREEK DISTRICT, MONT.        25

    western mountain regions. Usually it is associated with igneous
    rocks and occurs as veins and bodies of dikelike form. The princi-
    pal bodies that have been worked are in Georgia. In recent years
    small amounts have been mined in North Carolina, Virginia, and
    Maryland. Little is known of the deposits in the Western States,
    except one near Kamiah, Idaho, which is described by Diller 8 as
    including half a dozen ledges within a few square, miles. The largest
    of these ledges is lenticular in form, about 200 feet long and 40 feet
    wide.
       In the Eainy Creek district in Montana the workings of the Ver-
    miculite & Asbestos Co. expose several bodies of amphibole asbestos
    which are of dikelike or tabular form and of different widths. The
    largest, as exposed by open cuts, appears to be 100 feet or more long
    and from a few feet to 14 feet wide. A body 4 feet or more wide
    exposed in the face of a tunnel at a depth of 150 feet may be the
    downward continuation of the same deposit. Several smaller bodies
    are exposed in other workings. Samples representing the different
    bodies show the amphibole to be mixed with 1 to 10 per cent of other
    minerals, chiefly vermiculite and unaltered, pyroxene. In other
    places the country rock is particularly rich in amphibole. A sample
    across a width of 16 feet of the rock as exposed by a short tunnel
    contains, in round figures, 75 per cent of amphibole, 15 per cent of
    pyroxenite and apatite, and 10 per cent of vermiculite. A sample
    representing another body 50 feet wide consists of 50 per cent of
    amphibole, 30 per cent of pyroxenite, and 20 per cent of vermiculite.
       In several places elsewhere on the spur north of Kearney Creek
    the pyroxenite appears to be comparably rich in fibrous amphibole.
    Doubtless, if necessity arose, the fibrous mineral could be separated
    from the other rock constitutents, and in that event the richer parts
    of the pyroxenite mass might be the source of a very large amount
    of the fibrous mineral.
       As commonly understood, the term asbestos embraces the fibrous
    varieties of several minerals, including anthophyllite, tremolite, acti-
    nolite, and crocidolite, which belong to the amphibole group, and
    chrysotile, a variety of serpentine. The usefulness of these minerals
    depends on their resistance to heat and the strength and flexibility
    of their fibers. All the varieties mentioned except crocidolite are
    about equally resistant to heat.
       The tremolite and anthophyllite asbestos are more resistant to
    acids than chrysotile and crocidolite, but in flexibility and strength
    of fiber chrysotile and crocidolite are far superior to the others. The
      8 Diller, J. S., U. S. Geol. Survey Bull. 470, pp. 519, 520, 1911.




Case 2:17-cv-00063-D Document 63-17 Filed 05/21/19 Page 10 of 14
       26     CONTRIBUTIONS TO ECONOMIC GEOLOGY, 1928, PART I

       asbestiform minerals are classified also "as cross fiber and slip fiber,
       according to whether the fibers are crosswise or parallel to the walls
       of the body. Mass fiber is the name applied to material in which
       the fibers or groups of fibers stand at various angles. Most of the
       chrysotile and the better or more valuable grades of amphibole
       asbestos occur as cross fiber in narrow veins that compose but a
       small part of the rock removed in mining. The cheapest grades
       of asbestos are mass-fiber amphibole, which, however, is commonly
       found in bodies of fairly large size.
          The annual production of amphibole asbestos in the United States
       from 1915 to 1925, as reported in the volumes of Mineral Kesources,
       has ranged from 42 to 1,415 tons. The average price during the
       same period ranged from $8 to $160 a ton. In 1922, when the last-
       mentioned price was attained, the amount produced was only 42 tons,
       most if not all of which was a high-grade cross fiber from Pyles-
       ville, Md. The years of low price were years in which the produc-
       tion increased and was made up chiefly of mass-fiber anthophyllite.
       As some of the more valuable cross fiber is included in the total
       amounts reported, the price of mass fiber in 1925, for example, must
       have been somewhat less than $9 a ton.
          The bulk of the amphibole asbestos produced in recent years in
       the United States has come from Georgia. Small amounts have
       been reported from Maryland, Virginia, North Carolina, California,
       and Washington. The deposit near Kamiah, Idaho, previously men-
       tioned, has been operated intermittently since 1916, small shipments
       being made in 1917 and 1925. Most of the product reported has
       been used as a constituent in millboards, roofing, flooring, plasters,
       cements, paint filler, pipe coverings, and similar articles. A small
       part has been used for making chemical filters, for which, as already
       explained, the amphibole varieties, because of their resistance to
       acids, are particularly well suited. However, material for this pur-
       pose must be exceptionally clean and free from impurities of any
       sort, and in general its value for any purpose varies according to the
       strength and separability of its fibers. A small amount of amphi-
       bole asbestos has been mined in the Kainy Creek district for experi-
       mental purposes, but no commercial production is reported.
          The asbestos from Rainy Creek is related to tremolite, but the pres-
       ence in it of considerable soda and ferric iron suggests that it will be
       less resistant to heat than the true variety of tremolite. Near the
       surface the asbestos is rather soft and easily separated or fiberized.
       The fibers are weak and inelastic and break into short pieces, but they
       compose a fluffy mass that to all appearances is similar to the general



Case 2:17-cv-00063-D Document 63-17 Filed 05/21/19 Page 11 of 14
              VERMICULITE IN RAINY CREEK DISTRICT, MONT.                27

    run of amphibole mass fiber. Samples from places not affected by
    weathering consist of rather harsh fibers that are not so easily sepa-
    rated as those in the weathered material. To obtain a usuable prod-
    uct more or less impurities would need to be separated from all the
    bodies that were seen. The value of the Eainy Creek deposits
    apparently depends on the development of near-by markets.
                                 FELDSPAR

       Most of the large mass of syenite in the Kainy Creek district is of
    fairly uniform composition. It is made up chiefly of alkaline (pot-
    ash-soda) feldspars with about 15 per cent of white mica (muscovite)
    in aggregates of coarse plates. Ferromagnesian minerals are almost
    entirely absent, but some magnesia is present in the mica, and a little
    iron is indicated by the characteristic stain.
       In the United States considerable alkaline feldspar is used in mak-
    ing pottery, chinaware, porcelain, and other ceramic products. Most
    of the quarries are near the eastern seaboard, where feldspar deposits
    are locally abundant and where the ceramic industries are concen-
    trated. A few are in California. The value of any deposit depends
    on its accessibility, nearness to markets, size, and quality. The body
    at Rainy Creek is of large size, but whether its quality will meet
    economic requirements has not been determined. It is easily acces-
    sible, but it is rather distant from established markets.
                  COPPER, LEAD, ZINC, AND VANADIUM

       Veins that are found chiefly in the pyroxenite area were partly ex-
    plored several years ago, as mentioned on page 18, in a search for
    metalliferous minerals. One of the veins, which is developed by some
    short tunnels and shafts on the Napoleon and Copper Antler claims,
    is about 10 feet wide. The middle part is chiefly quartz with scat-
    tered grains of galena and chalcopyrite. Next to the walls are zones
    a few inches wide made up chiefly of vanadium-bearing aegirite,
    microcline, strontianite, celestite, pyrite, and chalcopyrite with
    smaller amounts of quartz, fluorite, galena, and sphalerite. A repre-
    sentative sample of one of the zones, analyzed by E. C. Wells in the
    laboratory of the United States Geological Survey, contained 1.92
    per cent of copper.
       The vanadiferous aegirite is the most conspicuous mineral of the
    zones. It occurs as black needles as much as half an inch long that
    project from the walls and also form radiating nodules or spherulites
    embedded in the other minerals. An aegirite-augite (diopside) occurs



Case 2:17-cv-00063-D Document 63-17 Filed 05/21/19 Page 12 of 14
       28         CONTRIBUTION'S TO ECONOMIC GEOLOGY, 1928, PAET I

       also in veinlets in the form of nodules an inch or less in diameter
       composed of fine radiating fibers. The composition of these two
       pyroxenes is as follows:

       Analyses of vanadiferous aegi/rite and aegirite-augite from the Rainy Creek.
                                    district, Montana
                      [Analyzed by W. F. Hunt in the laboratory of the U. S. Geological Survey]


                                          Aegirite   Aegirite-                                     Aegirite   Aegirite-
                                                      augite                                                  augito

       SiOj... ._._.._........_..-....       51.91       53.32    NazO.. ................... .        10.46        6.28
       TiOa....... ......... ..........        .91         .38    KtO... .......................        .22         .26
       FejOa. -.. -- ~                       21.79       12.38    CnOa. - ....... ......                        Trace.
       VsOs......... ... ..............     "3.98       » 2.86    H20-.. ......................         .06        .07
       AlaOa .--.- --------                    .38        1.40    HjO+...... ..................                    .13
       CaO....... ....._..-..... ..           5.53       12.18    S.. ... .....................        .13
       MgO............ ..........             3.08        7.01    COi....... ...................    Trace.
       FeO. .............. ..........         1 48        ^ 7(1
       MnO...... ......... ..........          .58         .45                                       100.51      100. 40

               » A duplicate sample gave 3.81 per cent.              6 A duplicate sample gave 2.82 per cent.

         For a few inches on both sides of the veins the pyroxene of the
       wall rock is changed to a fibrous amphibole related to actinolite
       and glaucophane. Some calcite, pyrite, and chalcopyrite are present
       in the altered rock, and locally there are sulphides and large
       amounts of quartz. On the Joseph claim a small vein that cuts the
       syenite consists of quartz and a little chalcopyrite and its oxidation
       products. The nepheline syenite dike south of the main syenite
       body is also cut by a quartz vein that shows a little pyrite and galena.
       Several small quartz lodes occur in the belt of slightly metamor-
       phosed sedimentary rocks surrounding the intrusive stock. One of
       these lodes near the nepheline syenite dike on the divide north of
       Thomas Creek consists chiefly of quartz and fluorite that are stained
       green with copper carbonates. Others farther northwest, near Kainy
       Creek, show copper-stained quartz. A few that were observed west
       and north of the intrusive mass showed quartz only.
         Although they are of unusual interest for their mineralogy, the
       veins are probably not rich enough in materials of economic value
       to be worked under present conditions.




Case 2:17-cv-00063-D Document 63-17 Filed 05/21/19 Page 13 of 14
                                                    INDEX

                                                Page                                                   Page
     Alley, E. N., development by..__.._..         18     Metamorphism, hydrothermal, effects of, in
     Amphiboles, fibrous, occurrence and utili-                    the Eainy Creek district, Mont..        22
                zation of...._._........__.. 24-27
     Asbestos, amphibole, occurrence and utili-           Ocean Beach, Wash., mining on............       3-4
                zation of.___________ 24-27                  occurrence of platinum and gold on__         4-6
                                                          Olympic Peninsula, Wash., geography and
     Black sand, composition of.__...___._ 14-15                     geology of._....                       4
        occurrence of, in Washington__....... 11-13       Platinum, earlier production of, on Ocean
            in Oregon and California......_...   13                   Beach, Wash.................... 1-3
                                                              occurrence of, in Washington._ _.. 1-11
     Calkins, F. C., quoted....._........_... 19          Pyroxenite, nature and occurrence of, in the
     Collier, A. J., quoted... _.._ .. .      11                      Eainy Creek district, Mont_.. 20-21
     Cypress Island, Wash., platinum on____ 9-10
                                                          Eainy Creek district, Mont., geologic map of. 18
     Dana, J. D., quoted.                            22      igneous rocks of ________._. 20-22
                                                             location of......._....._..._....... 18-19
     Feldspar, occurrence of, in the Eainy Creek             mineral deposits in.____.__._ 22-28
                district, Mont...................    27      stratified rocks of______.'_____           19

     Gold, early production of, on Ocean Beach,           Stoiger, George, analysis by. __._ .         21
                 Wash............................   1,3   Sterrett, D. B., quoted...................   23
                                                          Syenite, nature and occurrence of, in the
     Hornor, E. K., quoted....                                         Eainy Creek district, Mont.. 21-22
     Hunt, W. F., analysis by.                            Thomas, B. M., acknowledgment to.                18
     Kamiah, Idaho, asbestos produced at___.. 25,26       Vermiculite, nature and occurrence of, in the
     Kootenai Eiver, Mont., section on.    .     19                   Eainy Creek district, Mont. 22,23-24
                                                             occurrence of, in Colorado and North
     Lewis Eiver, South Fork of, geography and                        Carolina.....................__      23
                geology of basin of _ .. .          7-8   Vermiculite & Asbestos Co., operations of. 23-24,25
        mining on                                   6-7
        occurrence of platinum and gold on_..       8-9   Zonolite Co., operations of.                  18,23
                                                                                                 29

                                                      O




Case 2:17-cv-00063-D Document 63-17 Filed 05/21/19 Page 14 of 14
